Citation Nr: 0914984	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  06-28 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for sinusitis prior to July 18, 2008.

2.  Entitlement to a disability rating in excess of 30 
percent for sinusitis on and after July 18, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1994 to May 1998.

This matter came before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the Veteran's claiming 
seeking entitlement to an evaluation in excess of 10 percent 
for her service-connected sinusitis.  In September 2005, the 
RO issued a rating decision which, inter alia, continued the 
Veteran's evaluation for sinusitis as 10 percent disabling.  
In December 2008, the RO issued a new rating decision which 
increased the Veteran's disability rating to 30 percent for 
her service-connected sinusitis, effective July 18, 2008.

In March 2009, the Veteran testified at a hearing on appeal 
before the undersigned Veterans Law Judge (video conference 
hearing); a copy of the transcript is associated with the 
record.


FINDINGS OF FACT

1.  Prior to July 18, 2008, the Veteran's service-connected 
sinusitis has been shown to be manifested by such symptoms as 
more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.

2.  As of July 18, 2008, the Veteran's service-connected 
sinusitis has not been shown to be manifested by such 
symptoms as chronic osteomyelitis following radical surgery, 
or; near constant sinusitis characterized by headaches, pain 
and tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, but no more, for 
the appellate period prior to July 18, 2008, for sinusitis 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7; 38 
C.F.R. 
§ 4.97, Diagnostic Code 6510 (2008).

2.  The criteria for a disability rating in excess of 30 
percent rating for sinusitis on and after July 18, 2008, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 4.3, 4.7, 
4.132; 38 C.F.R. § 4.97, Diagnostic Code 6510 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008). 
 
Letters dated March 2004 and April 2005, provided to the 
Veteran before the June 2004 rating decision and the August 
2005 rating decision, respectively, satisfied VA's duty to 
notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  
The letters informed the Veteran of what evidence was needed 
to establish her claims, what VA would do and had done, and 
what evidence she should provide.  The letters also informed 
the Veteran that it was her responsibility to help VA obtain 
medical evidence or other non-government records necessary to 
support her claim.

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, first, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). 
 
Second, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Third, the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

Fourth, as with proper notice for an initial disability 
rating and consistent with the statutory and regulatory 
history, the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
supra.

In this case, VA satisfied the requirements of Vazquez-Flores 
in its May 2008 letter to the Veteran.  VA's duty to notify 
may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a VA 
notice followed by readjudication of the claim by the AOJ) 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  In this case, the AOJ issued a 
supplemental statement of the case in June 2008.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The 
Veteran's VA treatment records and available private 
treatment records have been obtained.  Additionally, the 
Veteran was provided with VA examinations for her sinusitis 
in June 1998, May 2004, July 2005, and July 2008.
 
In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate her claims for higher 
disability ratings, the avenues through which she might 
obtain such evidence, and the allocation of responsibilities 
between herself and VA in obtaining such evidence.




Analysis
 
Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 
 
While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary. 
 
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Diagnostic Code 6510, pertaining to sinusitis, provides that 
a rating of 10 percent is applicable where the Veteran has 
one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A note associated with 
Diagnostic Code 6510 defines an incapacitating episode of 
sinusitis as one that requires bed rest and treatment by a 
physician.

A rating of 30 percent is applicable where the Veteran has 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.

A rating of 50 percent is applicable following radical 
surgery where the Veteran has chronic osteomyelitis, or; 
where the Veteran has near constant sinusitis characterized 
by headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.

The Veteran was initially granted service connection for 
sinusitis in an April 6, 1999 rating decision, which assigned 
a noncompensable rating, effective May 6, 1998.  In March 
2004, the Veteran requested an increased disability rating.  
In a June 2004 rating decision, the RO increased the 
Veteran's evaluation for her service-connected sinusitis from 
noncompensable to 10 percent disabling, effective January 10, 
2000.  In August 2005 and September 2005 rating decisions, 
currently on appeal, the RO continued the Veteran's 
evaluation for sinusitis as 10 percent disabling.  In 
December 2008, the RO issued a new rating decision which 
increased the Veteran's disability rating to 30 percent for 
her service-connected sinusitis, effective July 18, 2008.

In a March 2009 hearing before the undersigned Veterans Law 
Judge, the Veteran requested that she be assigned a higher 
rating for the period prior to July 18, 2008, as well as a 
higher rating on and after that date.  

In this regard, the Veteran further stated that she has had 
sinus headaches since her time in service, which have 
remained unchanged.  She stated that her headaches occur 
several times per week, and her sinus drainage occurs on a 
daily basis, and can drain from her throat to her lungs, 
requiring breathing treatment, if she does not use 
antibiotics quickly enough.  Additionally, the Veteran stated 
that "every morning I go through the same procedures of 
[experiencing] the crusting and getting that out of my nose 
[as well as] the mucous that I cough up."  The Veteran 
stated that she has had this experience every morning, dating 
back to 1994, before her 1996 sinus surgery in service.  The 
Veteran's spouse testified that the Veteran has had 
continuous sinus symptoms ever since he has known her-since 
October 1997.

In an August 2005 letter, the Veteran stated that she began 
getting treatment for her sinusitis from a private 
chiropractor in 2001 or 2002.  She claimed that the 
chiropractor's treatment alleviated her sinusitis-induced 
migraine headaches, and also allowed her to stop taking the 
antibiotics which her active duty and VA clinicians had been 
providing to her for her sinusitis "every other month since 
1995-1996."

In her substantive appeal, the Veteran asserted that proving 
her sinus infections by showing antibiotic treatment was 
impossible, because she had ceased taking antibiotics because 
of their high cost and ineffectiveness in alleviating her 
sinusitis condition.

The Veteran has VA and private medical records throughout the 
appellate period.

In May 2004, the Veteran requested an appointment with a VA 
physician.  She stated that she had already gone to the local 
emergency room (ER) five days earlier due to difficulty 
breathing.  She stated that, when given breathing treatment 
at the ER, she had copious amounts of clear drainage.  She 
further stated that, while she had felt better for a few 
days, she now had thick dark yellow secretions from her nose, 
and was afraid that she would develop shortness of breath 
(SOB) again, or pneumonia.  The Veteran told the VA clinician 
that she had taken over the counter medicine without effect, 
and that her prescription medication was too expensive for 
her to purchase.  Later that day, the Veteran saw a VA 
physician, who diagnosed her with chronic sinusitis, not 
otherwise specified (NOS).

Later in May 2004, the Veteran was provided with a VA 
examination.  The examiner noted that the Veteran had sinus 
surgery in service in 1996.  The Veteran reported having 
sinus headaches several times a month; making 3 to 4 trips to 
the ER in the past year for breathing treatments following a 
sinus infection; and having purulent (containing pus) 
discharge from her nose throughout the year, on instances too 
numerous to count.  The VA examiner found that the Veteran 
had nasal congestion made obvious by her speech; some 
greenish moderate to somewhat heavy purulent drainage from 
her posterior pharynx; and tenderness with palpation of both 
frontal and maxillary sinuses.  The VA examiner diagnosed the 
Veteran with recurrent sinusitis, status post sinus surgery.

Also in May 2004, a VA radiologist found that x-rays taken 
associated with the examination showed that no definite air-
fluid levels were identified within the sinuses, but that 
there may be some opacity in the maxillary sinuses.  He found 
a "minor abnormality," but suggested that a "CT 
[computerized tomography] scan is far more sensitive and 
specific for [the Veteran's] underlying disease."  (The 
Veteran would receive a CT scan during a July 2008 VA 
examination.)

In April 2005, the Veteran began receiving treatments for her 
sinus condition, and other medical problems, from a 
chiropractor.  In a September 2005 letter, the chiropractor 
stated that that the Veteran, during treatments over that six 
month period, had approximately 6 to 7 documented episodes 
with severe complaints of migraine headaches, sinusitis or 
severe drainage requiring bed rest and therapy.  The dates 
included, but were not limited to, May 2, 2005; May 20, 2005; 
May 31, 2005; July 1, 2005; July 8, 2005; and July 26, 2005.

In July 2005, the Veteran was provided with another VA 
examination.  The Veteran reported having frequent purulent 
discharge that is mostly green; tenderness over the frontal 
and maxillary sinuses; frequent headaches and pain 
accompanying her sinusitis; and incapacitation due to her 
sinuses once or twice per month, depending on the season, 
with durations of one to two, and rarely three, days.  The VA 
examiner found that the Veteran was not having a sinus attack 
at the time of her examination.  She diagnosed the Veteran 
with chronic sinusitis.

In an August 2006 letter, the Veteran's daughter wrote that 
the Veteran had been receiving chiropractic treatment for her 
recurring sinus migraines and sinus pressure.  She further 
stated that the Veteran's car stopped working in the spring 
of 2003, after which the Veteran was unable to attend her 
chiropractor appointments.  The Veteran's daughter wrote 
that, by fall 2003, the Veteran had recurring sinus 
infections which lead to respiratory problems that 
necessitated hospital visits to pull all of the sinus 
drainage out of her lungs.  She noted that the Veteran 
resumed her chiropractic visits after moving in June 2004, 
but ceased them after January 2006 because of financial 
costs.

In a separate August 2006 letter, the Veteran's friend, C.B., 
wrote that she had lived with the Veteran in October 2001, 
and had observed her sinus migraines and infections.  She 
also noted that, between 2002 and 2004, the Veteran had sinus 
drainage and sinus infections that required her to go to the 
hospital to have her lungs drained of fluid.  She noted that 
the Veteran was reluctant to miss classes or work to get 
medical treatment for her sinusitis.

In an April 2007 letter, the Veteran stated that she had felt 
weaker, flu-like, and nauseas while she had been on 
antibiotics.  She also stated that she continues to "cough 
up green or dark yellow mucus every few days[;]" that 
"every time I go to the bathroom at work I have to use 
tissue to get the crusty green mucus out of my nose[;]" and 
that "sinus pressure buildup...cause[s] me constant 
migraines."

In August 2007, the Veteran went to a private ER for an 
asthma attack and wheezing associated with 4 days of 
sinusitis symptoms.  The Veteran was diagnosed with having 
had an asthma attack and shortness of breath, and was treated 
and released.

The Veteran's private physician, J.M.P., in a September 2007 
correspondence, noted that the Veteran had been fatigued for 
4 days, and was coughing up some yellow post-nasal drainage.  
He diagnosed the Veteran with sinus drainage and asthma.

In a November 2007 letter, the Veteran explained that she 
does not have medical treatment records from VA or private 
physicians for every non-incapacitating episode of sinusitis 
that she has experienced.  She stated that it is 
"difficult...for me to go to the VA, or a private doctor for 
that matter, to be seen every time I have a sinus infection.  
The VA outpatient clinic here asks for you to make 
appointments for annual exams[,] but for ongoing health needs 
I have had to resort to private doctors, and even then can 
not see these doctors because of unexpected $30 copays that I 
have not budgeted for, or because my private doctor can not 
work me in to their schedule."

The Veteran explained that, in lieu of medical reports, she 
was submitting records from her educational institution 
showing her missed days due to symptoms of sinusitis.  A 
September 2006 letter from the Office of Disability Services 
at the Veteran's educational institution shows that she 
missed classes due to illness on the following dates:  In 
2001, March 5; April 9, 11; September 5, 24; October 1, 8, 
26, 29.  In 2002, September 19, 26; November 10, 18; December 
2.  In 2003, January 29; February 7, 27; March 3; April 2, 
14, 21, 22.  The educational institution's record keeper did 
not specify the type of illness for each date, although the 
word "migraine" was associated with the September 24, 2001 
entry.

Additionally, the Veteran submitted daily shift reports from 
her employer which reflect her lost time from work, as well 
as a letter from her employer, dated February 2007, which 
shows all of her days missing work since August 2005.  The 
Veteran explained that her employer had declined to mention 
in its February 2007 letter the specific health reasons for 
her absence, because of Health Insurance Portability and 
Accountability Act (HIPAA) regulations prohibiting it from so 
doing; however, the Veteran's shift reports include the 
reasons for her absence, and the Veteran has clarified that 
any missed work dates listed in the February 2007 letter that 
were not associated with submitted shift reports reflect 
missed work due to non-sinusitis related events, such as 
irritable bowel syndrome and family emergencies.

The February 2007 letter from the Veteran's employer shows 
that, between August 2005 and February 2007, the Veteran 
missed work (for sinusitis and non-sinusitis reasons) on the 
following dates:  In 2005, August 14, 15, 16, 19, 20, 22, 23, 
26, 27; September 18; November 11.  In 2006, April 17, 18, 
19; August 28; September 24; October 15, 17; November 12, 13, 
27.  In 2007, January 19; February 2, 4.

The Veteran's shift reports show that, between August 2005 
and October 2007, she missed work due to symptoms of 
sinusitis on the following dates:  In 2005, September 18; 
October 18, 19, 20, 21.  In 2006, February 27; March 25, 26; 
April 17, 18, 29; May 2, 16; July 2, 15, 16.  In 2007, August 
18, 28; September 28; October 7, 9.  The Board notes that 
each individual shift report reflecting missed work time was 
signed by both the Veteran and her employer.  Dates not 
reflected in the February 2007 letter reflect either partial 
days missed, or dates after February 2007.

In addition to this evidence, the Veteran has also submitted 
four statements from family, friends and colleagues regarding 
their lay observations of her condition.

In a February 2007 letter, the Veteran's colleague who had 
worked with her 15 years previously, and had been working 
with her at their current job for the past 11/2 years, wrote 
that the Veteran has had many migraines and sinus-allergic 
reactions in her current job.

In another February 2007 letter, the Veteran's colleague of 
10 months, B.L., wrote that she sits by the Veteran at work, 
and has observed her experiencing severe migraine pain.

In another February 2007 letter, the Veteran's colleague of 
nearly 2 years, K.B., wrote that the Veteran has migraines, 
"really bad sinus infections," and severe problems with 
sinus pressure.

The Veteran also submitted an April 2007 study which 
questioned the efficacy of antibiotics for treating 
sinusitis.

In July 2008, the Veteran was provided with another VA 
examination.  The examiner reviewed the Veteran's medical 
records, but her claims file was not requested by the RO.  
The Veteran reported having no history of osteomyelitis.  The 
Veteran reported having a history of incapacitating episodes 
of sinusitis, but none which required 4 to 6 weeks of 
antibiotic treatment.  The Veteran reported having more than 
six non-incapacitating episodes of sinusitis per year, 
lasting 7 to 14 days, which involved headaches, fever, 
purulent drainage, and sinus pain.  The Veteran reported 
experiencing headaches at least monthly but less frequently 
than weekly.  She further reported experiencing at the time 
of the examination purulent nasal discharge, headaches, sinus 
pain, sinus tenderness, and fatigue.  Overall, the Veteran 
reported missing 2 weeks from work over the past year due to 
her sinus condition.  The examiner found evidence of sinus 
disease, including purulent discharge, crusting, tenderness, 
and evidence of radical surgery, which affected all sinuses 
and included evidence of active disease.  A CT scan showed 
minimal mucosal thickening of a few millimeters on the floor 
of the left maxillary sinus.  There were no fluid levels of 
mass lesions.  There were post-surgical changes with large 
medial maxillary windows, partial resection of middle 
turbinates and partial resection of ethmoid air cells with 
mucoperiosteal thickening of the remaining cells.  The VA 
examiner diagnosed the Veteran with chronic sinusitis, and 
found that it had significant effects on the Veteran's 
occupation, including decreased concentration, weakness or 
fatigue, and pain, resulting in increased tardiness and 
absenteeism.

The Board finds that, according the benefit of the doubt to 
the Veteran, the evidence of record is consistent with a 30 
percent rating for the entire appellate period.  38 C.F.R. §§ 
4.3, 4.97.  That is, overall, the evidence demonstrates that 
the Veteran's service-connected sinusitis has, throughout the 
appellate period, included more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  The Veteran has 
stated that her sinusitis results in headaches that occur 
several times a month (as of May 2004), at least monthly but 
less frequently than weekly (as of July 2008), and several 
times per week (as of March 2009).  The Veteran has also 
reported  having sinus drainage that occurs on too numerous 
occasions to count (as of May 2004), and on a daily basis (as 
of March 2009).  The Veteran has also provided copious 
records from her employer and educational institution showing 
her absences, including specific references to headaches and 
sinus problems.  The Veteran also has medical evidence, from 
a VA examiner in July 2008, who found that her chronic 
sinusitis had significant effects on the Veteran's 
occupation, including decreased concentration, weakness or 
fatigue, and pain, resulting in increased tardiness and 
absenteeism.  While the Veteran does not have medical reports 
documenting each particular headache or purulent discharge, 
her school and work schedule, combined with the loss of use 
of her automobile, would render obtaining such evidence 
impracticable.  The Veteran's lay evidence, including her 
testimony at a hearing before the undersigned Veterans Law 
Judge, and the statements of her spouse, daughter, 
colleagues, and friends, are all in accord with the medical 
evidence of record, which supports the conclusion that her 
chronic sinusitis has resulted in more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.

The evidence of record does not warrant an even higher 50 
percent rating.  38 C.F.R. § 4.97.  In the first instance, 
although the Veteran had radical surgery in 1996, the July 
2008 VA examiner found that the Veteran has no chronic 
osteomyelitis.  Alternatively, the Veteran has not presented 
evidence showing near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  The 
Veteran has only had one surgery, and, moreover, her 
sinusitis symptoms have not been shown to be constant; 
indeed, she was asymptomatic at her July 2005 VA examination.

As a final matter, the Board notes that the Veteran's 
representative requested that VA consider the Veteran's 
asthma as inexplicably intertwined with her service-connected 
sinusitis.  However, no evidence was cited to substantiate 
that connection, and the medical evidence of record does not 
provide a rationale for linking the two issues.  The Board 
also declines to refer this issue, because the Veteran's 
claim for entitlement to service connection for asthma was 
denied in an April 1999 rating decision which the Veteran did 
not appeal, and which has become final.

The Board notes that the 30 percent rating it has assigned 
for the Veteran's sinusitis is effective for the entire 
appellate period.  Because there has been no occasion during 
the appellate period in which the Veteran's disability has 
been more severe than 30 percent, there is no basis on which 
to stage her rating for her disability on appeal.  Hart, 
supra.

The Board has considered the issue of whether the Veteran's 
sinusitis, standing alone, presents an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  The Board finds that, 
based on the evidence of record, the criteria for submission 
for assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) is not warranted.

In summary, the Board finds that the evidence supports a 30 
percent disability rating for the appellate period, but no 
greater, for the Veteran's sinusitis, under Diagnostic Code 
6510.  38 C.F.R. §§ 4.3, 4.97.


ORDER

A disability rating of 30 percent, but no more, for sinusitis 
is granted, for the entire appellate period, subject to the 
laws and regulations governing the payment of monetary 
benefits.

A disability rating in excess of 30 percent for sinusitis is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


